DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-17, 19, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 and 12, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claims 1 and 12, an galvanic isolation barrier dividing the LED driver into the primary side and a secondary side, wherein the primary side consists of circuitry coupled between the AC input and the galvanic isolation barrier; a set of sensing circuits, the set of sensing circuits including a set of primary side sensing circuits in the primary side of the LED driver, and a set of secondary side sensing circuits in the secondary side of the LED driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        3/10/22